Case 8:20-cv-01270-PJM Document 15 Filed 11/04/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

LESLIE HARRIS, #
*
Plaintiff, *
*

v. * Civil No. 20-1270 PIM
#*
CALL-A-BUS et al, *
FS
Defendants. *

MEMORANDUM OPINION

Plaintiff Leslie Harris filed this suit on November 19, 2018, in the Circuit Court for Prince
George’s County, Maryland, against Prince George’s County, John Doe J, Metro Access
Paratransit, and John Doe II. The Washington Metropolitan Area Transit Authority (WMATA),
filing on behalf of named defendants Metro Access Paratransit and John Doe II, removed the case
to this Court pursuant to the interstate WMATA Compact, which grants federal-district courts
original jurisdiction over suits against WMATA. See Md. Code Ann., Transp. § 10-204(81). On
May 28, 2020, WMATA filed a motion to dismiss this suit. The Court will deny the motion to
dismiss.

The action atises out of a collision that occurred at a shopping center in Prince George’s
County on November 21, 2016. See Compl. {{ 9-11. Leslie Harris, who is wheelchair bound, was
a passenger on a Call-a-Bus, a service provided by Prince George’s County. /d. 4 11. Harris alleges
that the bus driver, named in the complaint as John Doe J, negligently failed to bring the wheelchair
ramp to a locked position after Harris boarded the bus. Jd. 13. When the bus began moving, the
wheelchair ramp collided with a Metro Access Paratransit vehicle, operated by WMATA

employee John Doe II, that was parked on the road. Id. {¥ 12, 14. Harris alleges that the collision

 
Case 8:20-cv-01270-PJM Document 15 Filed 11/04/20 Page 2 of 2

caused “serious bodily injuries” requiring “extensive medical treatment” and damage to Harris’s
wheelchair, as a result of negligence on the part of both Call-a-Bus and WMATA. Id. {{ 26-48.

WMATA’s motion to dismiss relies exclusively on an argument that Harris did not sue the
proper defendants and that it cannot now sue WMATA. See Motion to Dismiss, ECF No. 5-1. On
October 21, 2020, the Court determined that WMATA had been properly served in this case and
ordered the Clerk of the Court to substitute WMATA as a defendant in place of Metro Access
Paratransit and John Doe II.

Accordingly, for the same reasons given in the Court’s October 21 memorandum order,

ECF No. 13, the motion to dismiss is DENIED. A separate order will issue.

Lf,

ETER J. MESSITTE
UNITED'STATES DISTRICT JUDGE
